J-S56020-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

KRISTA M. DZIEDZIC

                            Appellant               No. 2189 MDA 2013


         Appeal from the Judgment of Sentence of November 5, 2013
             In the Court of Common Pleas of Lancaster County
             Criminal Division at No.: CP-36-CR-0004424-2012


BEFORE: PANELLA, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY WECHT, J.:                         FILED OCTOBER 17, 2014

       Krista Dziedzic appeals her November 5, 2013 judgment of sentence.

We remand this case for a hearing pursuant to Commonwealth v. Grazier,

713 A.2d 81 (Pa. 1998).

       In March 2011, Dziedzic was receiving benefits from the Department

of Public Welfare pursuant to the Supplement Nutrition Assistance Program.

Around the same time, Dziedzic began employment with Human Services,

Incorporated. When it came time to renew her application for benefits with

the Department of Public Welfare, Dziedzic failed to indicate on the renewal

form that she was employed by and receiving income from Human Services,

Inc. As a result of her failure to provide the Department of Public Welfare

____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
J-S56020-14



with accurate information, Dziedzic ultimately received $1,766 in benefits to

which she was not entitled. Once the Department of Public Welfare became

aware of the overpayment, Dziedzic was charged with one count of false

statements pursuant to 62 P.S. § 481(a).1

       Dziedzic initially was represented by counsel. However, prior to trial,

counsel sought, and was granted, permission to withdraw as counsel.

Dziedzic represented herself at a subsequent jury trial, after which she was

convicted of the crime. Dziedzic was sentenced by the trial court to serve

one year of probation, and to pay restitution in the amount of $1,766.

       The trial court instructed Dziedzic that she could file post-sentence

motions within ten days, or a direct appeal within thirty days of the date of

sentence. With regard to counsel on appeal, the trial court directed Dziedzic

to the public defender’s office. However, Dziedzic explained that, because of

the amount of money that she received through unemployment benefits, the

public defender’s office had rejected her.       The trial court then instructed
____________________________________________


1
       The crime of false statements in this context is defined as follows:

       Any person who, either prior to, or at the time of, or subsequent
       to the application for assistance, by means of a wilfully false
       statement or misrepresentation, or by impersonation or by
       wilfully failing to disclose a material fact regarding eligibility or
       other fraudulent means, secures, or attempts to secure, or aids
       or abets or attempts to aid or abet any person in securing
       assistance, or Federal food stamps, commits a crime which shall
       be graded as provided in subsection (b).

62 P.S. § 481(a).



                                           -2-
J-S56020-14



Dziedzic that the court’s advice “would be to try to find someone to help you

with this appeal, but I understand the circumstances.          You know the

deadlines in which you have to take action if that’s what you wish to do.”

Notes of Testimony, 11/5/2013, at 204.      No other discussions or inquiries

were conducted on the record.

      Dziedzic now presents to this Court a pro se brief that presents eleven

issues for our review, but is defective in a number of substantial ways. The

Commonwealth has filed a motion with this Court requesting that we quash

the brief due to those defects.   However, before we can continue with an

analysis of the claims raised in the brief, or decide whether we should

consider the brief at all, we first must consider a deficiency in the certified

record that renders this Court unable to address the merits of the issues

presently raised by Dziedzic. As noted, Dziedzic appears before this Court

pro se. However, there is no indication in the certified record that Dziedzic

ever made a knowing, intelligent, and voluntary waiver of her right to

counsel on appeal pursuant to Grazier. Thus, we are constrained to remand

this case for proceedings consistent with the following discussion.

      A criminal appellant has a constitutional right to counsel on direct

appeal. Commonwealth v. Wrecks, 931 A.2d 717, 722 (Pa. Super. 2007).

Pursuant to Grazier, “[w]hen a waiver of the right to counsel is sought at . .

. the appellate stages, an on-the-record determination should be made that

the waiver is a knowing, intelligent, and voluntary one.” Grazier, 713 A.2d

at 82. A Grazier hearing is required before we may adjudicate an appeal

                                     -3-
J-S56020-14



even when it is clear from the record that a particular appellant “clearly and

unequivocally indicates a desire to represent himself,” Commonwealth v.

Robinson, 970 A.2d 455, 459-60 (Pa. Super. 2009), and even when neither

of the parties challenges the lack of a hearing.      See Commonwealth v.

Stossel, 17 A.3d 1286, 1290 (Pa. Super. 2011).

      Instantly, the trial court advised Dziedzic only that she should “try to

find someone to help you with this appeal.”       The court did not inquire, in

accordance    with   Pa.R.Crim.P.   121(A)(2)    (setting   forth   the   relevant

considerations for determining whether a criminal litigant is making a

knowing, intelligent, and voluntary decision to proceed pro se), whether

Dziedzic desired to waive her right to counsel in this direct appeal, and, if so,

whether that decision was knowing, intelligent, and voluntary.        In light of

the unequivocal authority cited above, we are constrained to remand this

case for a proper Grazier hearing, including a full consideration of the

factors set forth at Pa.R.Crim.P. 121(A)(2). On remand, the trial court must

confront this deficiency by holding a Grazier hearing and appointing

counsel, if necessary. The remand may change the content and character of

this appeal substantially, requiring the issuance of new orders and opinions,

as well as the preparation of new briefs that may necessitate discussion of

new issues raised by counsel, or by Dziedzic herself. Thus, we remand this




                                      -4-
J-S56020-14



case for proceedings consistent with the foregoing, and we relinquish our

jurisdiction. See Robinson, 970 A.2d at 460; Stossel, 17 A.3d at 1291.

       Case remanded. Jurisdiction relinquished.2

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2014




____________________________________________


2
     Because we remand this case for a Grazier hearing, which could
produce entirely different issues and briefs, we deny the Commonwealth’s
motion to quash Dziedzic’s brief as moot at this time.



                                           -5-